JAROSLOVSKY, Bankruptcy Judge,
concurring.
I concur with my brethren that this appeal is equitably moot. I write separately only to express my reservations about their observation that it might be possible to grant relief without reversing or vacating the confirmation order.
While 28 U.S.C. § 2106 does permit an appellate court to modify a judgment or order, I do not believe that power is unfettered. It is one thing to modify the rate of interest on a money judgment and quite another to create a different plan of reorganization in a Chapter 11 case.
In this case, the relief Ederal seeks is nothing less than modification of a confirmed plan. If we were to grant relief, we would be imposing upon all parties a new plan without soliciting their votes. No court would have made the findings mandated by § 1129(a) as to the new plan. We would be ignoring § 1127(b), which limits the power of post-confirmation modification to the plan proponent or reorganized debtor, prohibits modification after substantial consummation, and requires notice and a hearing on the modified plan.
I conclude that the general power granted by 28 U.S.C § 2106 to modify a judgment or order does not trump the specific provisions of Title 11 dealing with Chapter 11 plan modification. I accordingly believe that, in addition to being equitably moot, this appeal is moot because we have not the power to grant the relief sought.